Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. 
Regarding the argument found on page 8 claiming “The scanning device 40 in this embodiment has a scanning window 47 disposed in an inner top wall 14” however, claim 1 addition of wherein the scanning device comprises a scanning window disposed at an inner top wall of the accommodation space adjacent to the opening. The language used in the claim to describe said scanning window is ”at”. “at” as defined by dict.org is: 
Primarily, this word expresses the relations of presence, nearness in place or time, or direction toward; as, at the ninth hour; at the house; to aim at a mark. It is less definite than in or on; at the house may be in or near the house. From this original import are derived all the various uses of at. It expresses: 
A relation of proximity to
Furthermore, the  argument found on page 9 states “ The infrared sensor 7 is not adjacent to the opening, and the infrared sensor 7”. however the claim uses the term “adjacent” which defined by dict.org is:  
Lying near, close, or contiguous; neighboring; bordering on;
These definitions used by the examiner makes the arguments not persuasive because (US 2002/0005406) Fukunaga rejection Claim 1: wherein the scanning device comprises a scanning window disposed at an inner top wall of the accommodation space adjacent to the opening holds because the use of the words “at” and “adjacent” to mean near.


Applicant refers to Figs. 4-5 of Fukunaga to claim that the sensor is not adjacent or at the opening of the cooking device. 

    PNG
    media_image1.png
    509
    655
    media_image1.png
    Greyscale

It can be shown in figures 4 and 5 that the sensor is “adjacent” or “at”, meaning near as defined by dict.org, to the opening of the cooking device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0223782) Imai in view of (US 2002/0005406) Fukunaga, and (US 2010/0155392) Nordh.
Regarding claim 1, Imai teaches a commercial microwave oven ([0018] FIG. 1 is an external perspective view of a microwave oven), comprising a main body (fig. 2, main body / housing 2) comprising an opening (fig. 2, the portion where door 3 contacts perimeter of housing 2) and an accommodation space (fig. 2, accommodation space / heating chamber 12)), a door panel pivotally disposed on the main body and capable of selectively moving away from or covering the opening ([0032] handle 5 grasped when door 3 is opened or closed FIG 2).  Imai also teaches, door closing sensing device disposed between the door panel and the main body and transmitting a door closing signal when the door panel covers the opening” (per 112f from the non-final submitted on 08/23/2022), Door switch 17 for detecting the opening and closing of door 3 is disposed on housing 2. Protruding portion 18 for pushing door switch 17 is disposed on door 3 [0038])  and “a scanning device obtaining a heating power parameter and a heating time parameter through scanning (per 112f from the non-final submitted on 08/23/2022) (may read the heating control information from a barcode as an information code given to the product or a two-dimensional code [0079] (In this embodiment, reading unit 19 first extracts barcode 25 from the image captured by camera [0088]) (obtaining a heating power parameter and a heating time parameter through scanning - "the heating control information is a character string that includes, in the following order, a first character string such as "500" as a number indicating a heating amount at predetermined heating power, a second character string Such as "W" indicating a unit of the heating power, and a third character string Such as "2" as a number indicating the heating time at the heating power"[0041]))) . 
Imai discloses a processor, electrically connected to the door closing sensing device and the scanning device, and controlling, upon receipt of the door closing signal, the main body to operate according to the heating power parameter and the heating time parameter (a reading unit 19 sends the two pieces of heating control information to heating control unit 14. Heating control unit 14 selects one of the two pieces of heating control information, the heating control information regarding the higher heating power within a heating power range allowing heating with the microwave oven to be specific [0054]. See fig. 10 for the connection to the door switch. After a signal indicating the closing of the door is received from door switch 17 and a signal indicating the pressing of heating start button 9 is received from operation display unit 6, heating control unit 14 performs heating control on magnetron 13 for the heating of the product based on the heating power and the heating time of the heating control information selected [0055]).
Imai does not expressly teach, wherein the scanning device is disposed in an inner wall of the accommodation space and a processor disposed on the main body, electrically connected to the door closing sensing device and the scanning device, and controlling, upon receipt of the door closing signal, the main body to operate according to the heating power parameter and the heating time parameter; the scanning device comprise a scanning window disposed at an inner top wall of the accommodation space adjacent to the opening.
Fukunaga is directed towards a microwave oven. Fukunaga teaches a scanning device disposed in an inner wall of an accommodation space (with reference to FIGS. 3-5, detection path member 40 connected to hole 10A has an opening connected to hole 10A and it is provided in the form of a box. The form of the box corresponding to detection path member 40 has a bottom side with an infrared sensor 7 attached thereto and a detection window 11 formed therein. Through detection window 11 infrared sensor 7 senses infrared radiation in heating chamber 10 [0120]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a scanning device disposed in an inner wall of the accommodation space. This is a simple substitution of one known element (and infrared scanner disposed in an inner wall taught by Fukunaga) for another (scanner to obtain cooking information taught by Imai) to obtain predictable results of gathering the heating power and heating time parameters within the microwave. MPEP 2143 I B
Fukunaga also teaches, a scanning window disposed at an inner top wall of the accommodation space adjacent to the opening (with reference to FIGS. 3-5, detection path member 40 connected to hole 10A has an opening connected to hole 10A and it is provided in the form of a box. The form of the box corresponding to detection path member 40 has a bottom side with an infrared sensor 7 attached thereto and a detection window 11 formed therein. Through detection window 11 infrared sensor 7 senses infrared radiation in heating chamber 10 [0120].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the scanning device comprises a scanning window disposed at an inner top wall of the accommodation space adjacent to the opening, because this allows a scanning device to scan an object that is inside the accommodation space, rather than requiring the object to be scanned outside the accommodation space.
Imai does not expressly teach wherein the processor is disposed on the main body.
Nordh is directed towards a microwave oven. Nordh teaches a processor disposed on the main body, shown in Fig.1, Nordh shows the Processor unit 180 attached to the body. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the processor is disposed on the main body, because this is the simple substitution of one known element (a processor disposed on a main body of a microwave oven, as taught by Nordh) for another (a processor that is operationally connected to a microwave oven, but is not expressly disclosed as being disposed on the main body, as taught by Imai), to obtain the predictable result of controlling operation of the microwave oven. MPEP 2143 I B
Regarding claim 3, Imai, Fukunaga and Nordh teaches the Commercial Microwave Oven as claimed in claim 1. 
Imai teaches wherein the scanning device is an optical camera device, the heating power parameter and the heating time parameter are recorded in a graphic label, and the optical camera device capable of obtaining the heating power parameter and the heating time parameter by scanning and recognizing the graphic label (Imai teaches Reading unit 19 extracts a place where the heating control information given to the product is displayed from the image captured by camera 16 and reads the characters of the heating control information [0043]. Element 22, shown in Figs. 3, 4, and 6, is a graphic label.
Regarding claim 5, Imai, Fukunaga and Nordh teaches the Commercial Microwave Oven as claimed in claim 1.
Imai teaches wherein the main body further comprises a control panel electrically connected to the processor and adjusting the heating power parameter and the heating time parameter (Imai teaches according to this embodiment described herein functions as a so-called liquid crystal touch panel and is capable of receiving inputs [0100] and In Step S114, heating control unit 114 displays, in liquid crystal display 7, a screen for manual setting for heating power and heating time setting [0119]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0223782) Imai, (US 2002/0005406) Fukunaga, and (US 2010/0155392) Nordh in view of (US 2007/0029306) Chun.
 Regarding claim 2, Imai, Fukunaga and Nordh teaches the Commercial Microwave Oven as claimed in claim 1.
Imai, Fukunaga and Nordh does not teach wherein scanning device is a bar code scanning device, the heating power parameter and the heating time parameter are recorded in a bar code label, and the bar code scanning device obtains the heating power parameter and the heating time parameter by scanning and reading the bar code label.
Chun teaches a bar code scanning device, the heating power parameter and the heating time parameter are recorded in a bar code label, and the bar code scanning device obtains the heating power parameter and the heating time parameter by scanning and reading the bar code label (a bar code reading electronic oven has been developed to overcome this problem, which includes a bar code reader for scanning a bar code attached to the food package, and for reading cooking information such as cooking temperature, cooking, a level, etc. The bar code reading electronic oven cooks the food according to the cooking information acquired by the bar code reader. Hereinafter, the bar code reading electronic oven will be referred to as a cooking apparatus [0008]).
  Imai, Fukunaga, Nordh and Chun are considered to be analogous art because they are all filed in the cooking apparatus field. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the scanning device is a bar code scanning device. This is a simple substitution of one known (bar code reading electronic oven taught by Chun) for another (scanner taught by Imai) to obtain a predictable result of cooks the food according to the cooking information acquired by the bar code reader. MPEP 2143 I B
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0223782) Imai, (US 2002/0005406) Fukunaga, and (US 2010/0155392) Nordh, in view of (US 2006/0289508) Kim.
Regarding claim 6, Imai, Fukunaga and Nordh teaches the Commercial Microwave Oven control panel as claimed in claim 5.
Imai, Fukunaga and Nordh does not teach the main body further comprises a memory electrically connected to the processor and storing the heating power parameter or the heating time parameter adjusted through the control panel.
Kim teaches wherein the main body further comprises a memory electrically connected to the processor and storing the heating power parameter or the heating time parameter adjusted through the control panel (In accordance with yet another aspect, the present invention provides a method of controlling a microwave oven for cooking food using a bar code comprising: obtaining bar code data by scanning the bar code; determining whether the obtained bar code data includes cooking data of the corresponding microwave oven; obtaining food ID data from the bar code data when it is determined that the bar code data do not include the cooking data of the corresponding microwave oven; obtaining the cooking data of the corresponding food, stored in a memory of a main body of the microwave oven, using the food ID data; and performing the cooking of the food based on the obtained cooking data [0014]).
Imai, Fukunaga, Nordh, and Kim are considered to be analogous art because they are all filed in the cooking apparatus field. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a memory electrically connected to the processor and storing the heating power parameter or the heating time parameter adjusted through the control panel, in order to store recipes for future use.
Regarding claim 7, Imai, Fukunaga and Nordh teaches the Commercial Microwave Oven as claimed in claim 1.
Imai, Fukunaga and Nordh does not teach, the main body further comprises a memory electrically connected to the processor and capable of storing the heating power parameter or the heating time parameter or a combination thereof.
Kim teaches wherein the main body further comprises a memory electrically connected to the processor and storing the heating power parameter or the heating time parameter or a combination thereof. (In accordance with yet another aspect, the present invention provides a method of controlling a microwave oven for cooking food using a bar code comprising: obtaining bar code data by scanning the bar code; determining whether the obtained bar code data includes cooking data of the corresponding microwave oven; obtaining food ID data from the bar code data when it is determined that the bar code data do not include the cooking data of the corresponding microwave oven; obtaining the cooking data of the corresponding food, stored in a memory of a main body of the microwave oven, using the food ID data; and performing the cooking of the food based on the obtained cooking data [0014]).
Imai, Fukunaga, Nordh, and Kim are considered to be analogous art because they are all filed in the cooking apparatus field. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a memory electrically connected to the processor and storing the heating power parameter or the heating time parameter or a combination thereof, in order to store recipes for future use.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0223782) Imai, (US 2002/0005406) Fukunaga, and (US 2010/0155392) Nordh in view of (US 5731571) Park.
Regarding claim 8, Imai, Fukunaga and Nordh teaches the Commercial Microwave Oven as claimed in claim 1.
Imai, Fukunaga and Nordh does not teach, the main body further comprises a display screen electrically connected to the processor and displaying the heating power parameter or the heating time parameter or a combination thereof.
Park teaches, wherein the main body further comprises a display screen electrically connected to the processor and displaying the heating power parameter or the heating time parameter or a combination thereof (the inventive microwave oven also includes a display unit which is used to present the data on the cooking time and a cooking menu input by a user to the microwave oven system; a display protecting member that is disposed on the front of the main to be elastically movable [ page 7, col. 2 lines 39-44]).
Imai, Fukunaga, Nordh, and Park are considered to be analogous art because they are all filed in the cooking apparatus field. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the main body further comprises a display screen electrically connected to the processor. This is the simple substitution of one known (display protecting member that is disposed on the front of the main body taught by Park) for another (display attached on the door taught by Imai), to obtain the predictable result of displaying the heating power parameter or the heating time parameter. MPEP 2143 I B
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0223782) Imai, (US 2002/0005406) Fukunaga, (US 2010/0155392) Nordh and (US 5731571) Park in view of (US 2006/0289508) Kim.
Regarding claim 9,Imai, Fukunaga, Nordh and Park teaches the Commercial Microwave Oven as claimed in claim 8mai, Fukunaga, Nordh and Park does not teach wherein the main body further comprises a memory storing the heating power parameter or the heating time parameter or the combination thereof displayed on the display screen. 
 Park teaches, the inventive microwave oven also includes a display unit which is used to present the data on the cooking time and a cooking menu input by a user to the microwave oven system; a display protecting member that is disposed on the front of the main to be elastically movable [ page 7, col. 2 lines 39-44]
Kim teaches, In accordance with yet another aspect, the present invention provides a method of controlling a microwave oven for cooking food using a bar code comprising: obtaining bar code data by scanning the bar code; determining whether the obtained bar code data includes cooking data of the corresponding microwave oven; obtaining food ID data from the bar code data when it is determined that the bar code data do not include the cooking data of the corresponding microwave oven; obtaining the cooking data of the corresponding food, stored in a memory of a main body of the microwave oven, using the food ID data; and performing the cooking of the food based on the obtained cooking data [0014].
Imai, Fukunaga, Nordh, Kim and Park are considered to be analogous art because they are all filed in the cooking apparatus field. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein main body further comprises a memory storing the heating power parameter or the heating time parameter. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a memory storing the heating power parameter or the heating time parameter or the combination thereof displayed on the display screen, in order to store recipes for future use.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0223782) Imai, (US 2002/0005406) Fukunaga, and (US 2010/0155392) Nordh in view of (US 2001/0032841) Fukushima.
Regarding claim 10, Imai, Fukunaga and Nordh teaches the Commercial Microwave Oven as claimed in claim 1.
Imai, Fukunaga and Nordh does not teach, the door closing sensing device is a micro switch, a limit switch, or a proximity switch.
Fukushima teaches wherein a door closing sensing device is a micro switch, a limit switch, or a proximity switch (FIG. 5 is a perspective view of a micro switch assembly in the detecting mechanism of FIG. 3 [0021]).
Imai, Fukunaga, Nordh, and Fukushima are considered to be analogous art because they are all filed in the cooking apparatus field. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the door closing sensing device is a micro switch, a limit switch, or a proximity switch. This is the simple substitution of one known door closing sensing device (a micro switch, as taught by Fukushima) for another (a generic door closing sensing device, as in Imai), to obtain the predictable result of determining whether the door is closed. MPEP 2143 I B.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH BRIAN ASSANTE whose telephone number is (571)272-5853. The examiner can normally be reached M-F 7:30 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME A ABRAHAM can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEITH BRIAN ASSANTE/Examiner, Art Unit 3761                                                                                                                                                                                                        


/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792